DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orey (US2549515).
	
	Regarding claim 1, Orey discloses an ear structure of an operating rod including: a main rod (See annotated drawing below) having a shaft (See annotated drawing below) provided with a large-diameter portion (See annotated drawing below) at a front end, 5a diameter of the large-diameter portion being greater than a diameter of the shaft (See annotated drawing below), and the large-diameter portion being provided with a tapered portion connected with the shaft and with a tapered diameter tapering toward a rear end of the shaft (See annotated drawing below); and two ears parallelly intervally (Ears are disposed parallel to one another and at an even interval) disposed at a front end of the large-diameter portion of the shaft (See annotated drawing below); an assembling groove (See annotated drawing below) being formed between the two ears; a front end of each 10of the two ears being an assembling end (See annotated drawing below), a rear end thereof being a connecting end connected to the large-diameter portion of the shaft (See annotated drawing below), a width of the connecting end being greater than a width of the assembling end (See second annotated drawing below. Connecting end has greater width than Assembling end), and a width of each of the two ears gradually increasing from the assembling end toward the connecting end (See second annotated drawing below shows the width between ears gradually increases from assembling end towards connecting end).

    PNG
    media_image1.png
    401
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    499
    media_image2.png
    Greyscale


	Regarding claim 2, Orey discloses the ear structure as claimed in claim 1, wherein at least one side edge of the connecting ends of the two ears is formed with an inclined surface (See annotated drawing below).

    PNG
    media_image3.png
    202
    499
    media_image3.png
    Greyscale


	
	
	Regarding claim 3, Orey discloses the ear structure as claimed in claim 2, wherein two side edges of the connecting ends of the two ears are respectively formed with an inclined surface (See annotated drawing below).

    PNG
    media_image4.png
    202
    499
    media_image4.png
    Greyscale


	Regarding claim 6, Orey discloses the ear structure as claimed in claim 2, wherein the inclined surfaces of the connecting ends of the two ears extend to reach the large-diameter portion (See annotated drawing below).

    PNG
    media_image5.png
    401
    427
    media_image5.png
    Greyscale

	Regarding claim 7, Orey discloses the ear structure as claimed in claim 3, wherein the inclined surfaces of the two side edges of the connecting ends of the two ears extend to reach the large-diameter portion (See annotated drawing below).

    PNG
    media_image6.png
    401
    427
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    322
    401
    media_image7.png
    Greyscale


	Regarding claim 9, Orey discloses the ear structure as claimed in claim 1, wherein the large-diameter portion is cylindrical (See annotated drawing below).

    PNG
    media_image8.png
    194
    401
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Orey (US2549515).
	Regarding claim 4, Orey discloses all elements of the current invention as stated above except wherein the inclination angle of the inclined surface is between 4 degrees and 13 degrees.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify the inclination angle to be between 4 degrees and 13 degrees. Since such a modification would involve a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the inclination angle would be required when determining how large of a pivoting head to be used between the ears. The angle determines how large of a pin can be used at the assembling end of the ears. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Orey it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the 

	Regarding claim 5, Orey discloses all elements of the current invention as stated above except wherein an inclination angle of the inclined surface is between 4 degrees and 13 degrees.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify the inclination angle to be between 4 degrees and 13 degrees. Since such a modification would involve a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the inclination angle would be required when determining how large of a pivoting head to be used between the ears. The angle determines how large of a pin can be used at the assembling end of the ears. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Orey it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the inclination angle to be between 4 degrees and 13 degrees. Further, in the instant application Page 4, line 14-18 applicant does not disclose any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sammon (US4614457) discloses a coupling mechanism for a male member to couple with a female member and the male member may be a handle or extension with a tool driver end. Cheng (US6857341) discloses a wrench structure includes a body, a rotation member, a drive rod, a press rod, and an elastic member. York (US1498712) discloses a wrench of the kind in which a universal joint is employed to permit rotation of the handle of the wrench about an axis extending at an angle to the axis of the nut or bolt to be turned. Lee (US9452515) discloses a hand tool includes a body and a ratchet head which is pivotably connected to the body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723